Citation Nr: 0921662	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. J. E. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1967 to December 1969 and from February 1972 to May 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In December 2006, the Board remanded the claim to afford the 
Veteran a hearing, which was held in August 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2008, the Board remanded the claim for a VA 
examination, followed by adjudication of the claim and 
issuance of a supplemental statement of the case if the claim 
remained denied.  The Veteran was afforded a VA examination 
in January 2008, however the claim was not subsequently 
adjudicated and a supplemental statement of the case was not 
provided.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim.  If the benefit 
sought remains denied, provide the Veteran 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


